Citation Nr: 0738435	
Decision Date: 12/07/07    Archive Date: 12/13/07	

DOCKET NO.  04-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
carcinoma of the epiglottis, status post partial 
laryngectomy, currently evaluated at 60 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from October 1968 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to a rating 
in excess of 30 percent for residuals of carcinoma of the 
epiglottis, status post partial laryngectomy.  In April 2004, 
the RO assigned an increased disability rating of 60 percent 
for this disability.

In May 2004, the RO granted service connection for pharyngeal 
discoordination and recurrent aspiration, rated as 50 percent 
disabling.  The veteran did not appeal, and that issue is not 
before the Board at this time.



FINDING OF FACT

The veteran's partial laryngectomy does not manifest a 
constant inability to communicate by speech or stenosis of 
the larynx.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
residuals of carcinoma of the epiglottis, status post partial 
laryngectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Codes 6819-6519 (2007).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2003 and March 2006.  The case 
was readjudicated in a May 2007 supplemental statement of the 
case.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
His VA and private treatment records have been obtained, and 
he was afforded a VA examination.  In addition, the veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  Therefore, the Board 
finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran contends that the current evaluation assigned for 
his residuals of carcinoma of the epiglottis does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

By way of background, a rating decision dated in August 1994 
granted service connection for carcinoma of the epiglottis, 
status post partial laryngectomy.  That rating decision also 
assigned a 30 percent evaluation under Diagnostic 
Codes 6819-6516.  The 30 percent evaluation remained in 
effect until the evaluation was increased to 60 percent 
during the course of this appeal.  

Diagnostic Code 6819 pertains to malignant neoplasms of any 
specified part of the respiratory system, excluding skin 
growths.  Under that Diagnostic Code, a rating of 100 percent 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Thereafter, if there has been no local recurrence or 
metastasis, the disability is rated on residuals.  At this 
point the Board would note that there has been no contention 
by the veteran, or medical evidence of record, that there has 
been a recurrence of the veteran's cancer.

Diagnostic Code 8518 pertains to evaluations for a total 
laryngectomy with a 100 percent evaluation assigned for that 
disability.  Residuals of a partial laryngectomy are rated as 
laryngitis under Diagnostic Code 6516, for aphonia under 
Diagnostic Code 6519, or stenosis of the larynx, under 
Diagnostic Code 6520.  

Under Diagnostic Code 6516 for laryngitis, the maximum 
assignable evaluation is a 30 percent evaluation, as such, 
Diagnostic Code 6516 does not provide for an evaluation in 
excess of the currently assigned 60 percent evaluation.  
Diagnostic Code 6519 pertaining to aphonia provides for a 
60 percent evaluation with a constant inability to speak 
above a whisper and a 100 percent evaluation with a constant 
inability to communicate by speech.  Lastly, Diagnostic Code 
6520 provides for evaluations based on the presence of 
stenosis of the larynx with a 100 percent evaluation assigned 
when forced exploratory volume in one second (FEV-1) is less 
than 40 percent of predicted value with Flow Volume Loop 
compatible with an upper airway obstruction or the presence 
of a permanent tracheostomy.  

In determining the appropriate evaluation for the veteran's 
disability the evidence for consideration consists of 
statements from the veteran and from coworkers, as well as 
private and VA medical records, including the reports of VA 
examinations provided to assess the residuals of the 
veteran's disability.  However, the Board is of the opinion 
that this evidence does not demonstrate an entitlement to an 
evaluation in excess of the currently assigned 60 percent 
evaluation.  

In this regard, while the veteran's disability has produced 
impairment in his ability to speak, none of the medical 
evidence or the statements from the veteran or his coworkers 
indicate that his disability has produced an inability to 
communicate by speech.  At the time of a December 2003 VA 
examination, the veteran was noted to have hoarseness of the 
voice and indicated that it was hard for him to speak and 
that he mostly whispered.  The pertinent diagnostic 
impressions following the examination were hoarseness of the 
voice and status post partial laryngectomy in 1982 for 
carcinoma of the larynx, status post radiation.  

An April 2004 statement from Steve D. Johnson, M.D. relates 
the veteran has chronic hoarseness and severe dysphonia and 
that he spoke by whispering.  An additional April 2004 
statement from Lee H. Loftin, M.D. states that the veteran 
has a very weak voice due to scarring and changes associated 
with his surgery and his cancer of the epiglottis.  An 
undated statement received in April 2004 from coworkers of 
the veteran attested to the fact that the veteran had 
continuous difficulty communicating.  

At the time of an April 2005 VA general medical examination, 
the veteran was noted to have hoarseness and a speech 
difficulty, and neurologic examination noted that the 
veteran's speech was normal.  Following the examination the 
diagnosis included a description of the malignant neoplasm 
residuals which was carcinoma of the epiglottis, status post 
partial laryngectomy and pharyngeal discoordination, it was 
noted that the veteran suffered from a hoarse voice and 
difficulty swallowing.  

Given this medical evidence, a 100 percent evaluation under 
Diagnostic Code 6519 is not warranted since the veteran's 
disability has not been shown to manifest a constant 
inability to communicate by speech.  Medical evidence clearly 
shows that 




the veteran is able to speak, but does so with a hoarse voice 
and at a whisper.  Although the veteran has reported periods 
of aphonia due to vocal straining, a constant inability to 
communicate by speech is required for the assignment of a 100 
percent rating,   As such, a higher evaluation is not 
warranted under Diagnostic Code 6519.  

As for an evaluation under Diagnostic Code 6520 for stenosis 
of the larynx, the medical evidence does not demonstrate that 
the veteran's disability has produced any stenosis of the 
larynx, or any other respiratory disorder.  VA medical 
records have described the veteran's primary disability 
associated with his carcinoma residuals as difficulty in 
communicating and a difficulty in swallowing.  None of these 
medical records report any stenosis or respiratory disorders 
associated with the veteran's disability.  In this regard, 
the April 2005 VA examination noted that the veteran had 
dyspnea or shortness of breath on severe exertion and no 
pulmonary abnormalities were identified on examination.  In 
addition, a chest X-ray taken at the time of the 
December 2003 VA examination concluded with an impression of 
no definite acute findings.  

Given this evidence, the Board finds that the veteran's 
disability is not entitled to a 100 percent evaluation under 
Diagnostic Code 6520.  Simply put, the medical evidence fails 
to demonstrate that the veteran has any stenosis of the 
larynx due to his disability or that he has any residual 
pulmonary or respiratory disability attributable to his 
disability.  As previously indicated, the veteran's 
disability manifests difficulty in speech and swallowing, and 
the Board would observe that a rating decision dated in 
May 2004 recently granted service connection for the 
additional residual of difficulty swallowing and granted 
service connection specifically for pharyngeal 
discoordination and recurrent aspiration and assigned a 
50 percent evaluation for that disability.  Accordingly, the 
Board concludes that an evaluation in excess of 60 percent 
for residuals of carcinoma of the epiglottis, status post 
partial laryngectomy, is not warranted.  




In October 2007, the veteran's representative requested 
consideration of 38 C.F.R. § 3.321(b)(1).  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The schedular evaluation in this case is not inadequate.  The 
Board finds no evidence of an exceptional disability picture 
as manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required frequent 
hospitalizations his status post partial laryngectomy.  With 
respect to employment, he is currently unemployed.  However, 
it is not shown that he is unemployed due to his status post 
partial laryngectomy.  In 2005, after working as an 
electrician in coal mines for 30 years, he quit his job.  He 
reported that he quit due to recurrent choking incidences due 
to heat in the coal mines.  See VA examination, dated April 
28, 2005.  There is no evidence of record which shows that he 
could not work due to the status post partial laryngectomy, 
which is manifested by difficulty speaking.  The veteran is 
separately rated for pharyngeal discoordination and recurrent 
aspiration, and that issue is not on appeal before the Board.

Thus, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked interference" 
in employment due specifically to the service-connected 
status post partial laryngectomy.  The absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim 


for consideration of an extra-schedular rating for the 
service-connected disability. The disability is appropriately 
rated under the schedular criteria.


ORDER

An evaluation in excess of 60 percent for carcinoma of the 
epiglottis, status post partial laryngectomy is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


